2017 IL App (1st) 163313

                                                                               SIXTH DIVISION
                                                                   Opinion filed: August 4, 2017

                                 No. 1-16-3313
______________________________________________________________________________

                                             IN THE

                              APPELLATE COURT OF ILLINOIS

                                        FIRST DISTRICT


 PHILIP W. SANDLER,                            )     Appeal from the
                                               )     Circuit Court of
       Plaintiff-Appellant,                    )     Cook County
                                               )
 v.                                            )     No. 16 L 62008
                                               )
 JERRY J. SWEET, Ph.D., NORTH SHORE            )
 MEDICAL GROUP, and NORTH SHORE                )
 UNIVERSITY HEALTH SYSTEM,                     )     Honorable
                                               )     Roger G. Fein,
       Defendants-Appellees.                   )     Judge, Presiding.
______________________________________________________________________________

       PRESIDING JUSTICE HOFFMAN delivered the judgment of the court, with opinion.
       Justices Rochford and Delort concurred in the judgment and opinion.

                                           OPINION

¶1     The plaintiff, Philip W. Sandler, brought this action against the defendants, Jerry J.

Sweet, Ph.D, North Shore Medical Group, and North Shore University Health System, alleging

medical negligence, common law fraud, and breach of fiduciary duty. The circuit court granted

the defendants’ motion to dismiss, finding that no physician-patient relationship existed and,

therefore, no duty of care was owed to the plaintiff. The court subsequently denied the plaintiff’s

motion for leave to file a second amended complaint. For the reasons that follow, we affirm.
No. 1-16-3313


¶2     The following facts are derived from the various pleadings, which we accept as true in

the context of a motion to dismiss. See Wackrow v. Niemi, 231 Ill. 2d 418, 420 (2008).

¶3     This case arises directly out of a medical negligence action that the plaintiff filed in the

circuit court of Cook County (case No. 09 L 08290) against Advocate Good Samaritan Hospital

(Advocate). In that case, the plaintiff sought damages for a brain injury he allegedly sustained

after attempting suicide while receiving inpatient psychiatric treatment at Advocate. During the

course of that litigation, Advocate retained Dr. Sweet, a board certified clinical psychologist and

neuropsychologist, as a controlled expert under Illinois Supreme Court Rule 213(f)(3) (eff. Jan.

1, 2007).

¶4     In February 2012, Dr. Sweet conducted a neuropsychological evaluation of the plaintiff

to determine the nature and extent of his alleged brain injury. Dr. Sweet prepared a written

report of his findings and opined that the plaintiff did not suffer a brain injury as a result of his

suicide attempt at Advocate.       Two years later, in February 2014, Dr. Sweet issued a

supplemental report based upon his review of additional medical records.                The doctor

acknowledged that the additional medical records noted “consideration of brain dysfunction in

the form of hypoxic ischemic encephalopathy,” but stated that his opinion remained the same.

Specifically, he stated that the plaintiff “does not have a cognitive disability, does not have

acquired brain dysfunction[,] *** [and] does not show evidence of executive dysfunction.”

¶5     On February 4, 2016, the plaintiff filed the instant action against Dr. Sweet and his

employers, North Shore Medical Group and North Shore University Health System.                  The

plaintiff’s amended complaint sought recovery on theories of medical negligence (count I),

common law fraud (count II), and breach of fiduciary duty (count III), all of which are based

exclusively upon Dr. Sweet’s original and supplemental reports provided in conjunction with the

                                                -2-
No. 1-16-3313


plaintiff’s underlying litigation against Advocate. The plaintiff alleged that Dr. Sweet failed to

correctly diagnose his brain injury, which caused him harm because he failed to seek “treatment

and rehabilitation, which could have enhanced his quality of life.”

¶6     In June 2016, the defendants filed a motion to dismiss pursuant to section 2-619(a)(9) of

the Code of Civil Procedure (Code) (735 ILCS 5/2-619(a)(9) (West 2016)), contending that Dr.

Sweet enjoys an absolute privilege from civil liability for any statements he made during the

course of the underlying judicial proceedings. Alternatively, the defendants argued that no

physician-patient relationship exists between Dr. Sweet and the plaintiff and, therefore, Dr.

Sweet owed no duty of care to the plaintiff. In support of their motion, the defendants attached

as Exhibit B, a transcript of Dr. Sweet’s deposition testimony in the underlying case, in which he

stated that he was retained as an expert witness by counsel for Advocate.

¶7     In response, the plaintiff maintained that the doctrine of absolute privilege applies only to

experts appointed by the court pursuant to Illinois Supreme Court Rule 215 (eff. March 28,

2011), and is limited to statements the expert made while testifying at a deposition or at trial.

According to the plaintiff, because his claims are based upon statements made in Dr. Sweet’s

written reports, and because Dr. Sweet authored those reports before Advocate disclosed him as

a “controlled expert” under Illinois Supreme Court Rule 213(f)(3) (eff. Jan. 1, 2007), Dr. Sweet

is not immune from civil liability. The plaintiff also disputed the defendants’ assertion that no

physician-patient relationship existed between himself and Dr. Sweet.

¶8     On August 4, 2016, the circuit court entered a written order dismissing the plaintiff’s

amended complaint with prejudice.        The court observed that Dr. Sweet was retained by

Advocate, the plaintiff’s adversary in the underlying medical malpractice case, and his role was

limited to evaluating the nature and extent of the plaintiff’s alleged brain injury. The court

                                               -3-
No. 1-16-3313


further noted that Dr. Sweet was not sought out by the plaintiff or by any other physician caring

for the plaintiff, did not report to the plaintiff, and was not involved in the plaintiff’s care or

treatment. The court concluded, therefore, that no physician-patient relationship existed and Dr.

Sweet owed no duty of care to the plaintiff. 1 On September 1, 2016, the plaintiff filed a motion

for reconsideration and a motion for leave to file a second amended complaint, which the circuit

court denied. This timely appeal followed.

¶9     A section 2-619 motion to dismiss admits the legal sufficiency of the plaintiff's claim but

asserts that certain defects or defenses exist outside of the pleadings which defeat the claim.

Sandholm v. Kuecker, 2012 IL 111443, ¶ 55. In reviewing a section 2-619 motion, the court is

obligated to construe the pleadings and supporting documents in the light most favorable to the

nonmoving party, and to accept as true all well-pleaded facts in the plaintiff's complaint. Bjork

v. O'Meara, 2013 IL 114044, ¶ 21. We review an order granting a section 2-619 motion de

novo. Id.

¶ 10   The plaintiff’s first contention on appeal is that the circuit court erred in dismissing count

I of his amended complaint, which alleged that Dr. Sweet was medically negligent for failing to

diagnose him with a brain injury. We disagree.

¶ 11   In a negligence action for medical malpractice, the plaintiff’s complaint must allege facts

that are sufficient to show “the existence of a duty owed by the defendant to the plaintiff, a

breach of that duty, and an injury proximately caused by that breach.” Kirk v. Michael Reese

Hospital & Medical Center, 117 Ill. 2d 507, 525 (1987). Whether a duty exists is a question of


       1
          Although the circuit court agreed with the defendants’ assertion that Dr. Sweet’s
neuropsychological examination of the plaintiff was conducted “during judicial proceedings,”
the court nevertheless stated that it was not granting the defendants’ motion to dismiss on the
basis of absolute privilege.

                                               -4-
No. 1-16-3313


law to be determined by the court. Id. In determining whether a duty exists in a particular case,

a court will consider “the foreseeability of the plaintiff’s injury, the likelihood of the occurrence,

the magnitude of the burden of guarding against it, and the consequences of placing that burden

on the defendant.” Doe v. McKay, 183 Ill. 2d 272, 278 (1998). Our supreme court has stated

that a physician’s duty is limited to situations in which a direct physician-patient relationship

exists or there is a special relationship between the patient and the plaintiff. Id. at 279 (citing

Kirk, 117 Ill. 2d at 529-32).

¶ 12   In this case, the major point of contention on the plaintiff’s medical negligence claim is

whether Dr. Sweet, an expert witness retained by the plaintiff’s adversary in pending litigation,

owed a legal duty to the plaintiff. In resolving the question of duty, we consider the readily

analogous cases of Cook v. Optimum/Ideal Managers Inc., 130 Ill. App. 3d 180 (1984), and In re

Detention of Duke, 2013 IL App (1st) 121722.

¶ 13   In Cook, 130 Ill. App. 3d at 182, the plaintiff, a claimant in a workers’ compensation

case, was examined by a physician retained by his employer. When the physician refused to

furnish the plaintiff with a report of the medical examination, the plaintiff filed suit, alleging that

the withholding of the report damaged him because his treating physicians did not have access to

it. Id. at 187-88. On appeal, the court held that the physician did not owe a duty of care to the

plaintiff, including a duty to disclose medical information. Id. at 189. The court explained that

the physician did not agree to see the plaintiff for purposes of care and treatment, but rather for

purposes of an examination on behalf of the plaintiff’s adversary in pending litigation. The court

further noted that the plaintiff had other treating physicians and determined the foreseeability and

likelihood of injury resulting from withholding the examination report was “insubstantial.” Id.

Although the magnitude of the burden in guarding against such injury was “slight,” the court

                                                 -5-
No. 1-16-3313


nonetheless concluded that a duty of care should not be recognized under these circumstances.

Id. at 189-90.

¶ 14   In Duke, 2013 IL App (1st) 121722, ¶¶ 1, 7, the plaintiff filed a medical negligence

counterclaim against a court-appointed forensic psychiatrist, alleging that she improperly

diagnosed and treated him as a sexual sadist. Affirming the dismissal of the plaintiff’s medical

negligence counterclaim, the appellate court held that no physician-patient relationship existed

between the plaintiff and the forensic psychiatrist. We reasoned that:

                        “The relationship between Dr. Buck and plaintiff is not a therapeutic

                 relationship.   Rather, Dr. Buck is a medical expert for the State, a forensic

                 psychiatrist who interviewed plaintiff for purposes of the petition under the

                 [Sexually Violent Persons Commitment] Act.           During oral argument, it was

                 elicited from plaintiff’s counsel that Dr. Buck is not a treating doctor for plaintiff.

                 Plaintiff also admits this in his notice of appeal ***. Without such a therapeutic

                 relationship, Dr. Buck has no duty of care to plaintiff; she is an expert for the

                 State without a duty to plaintiff and plaintiff’s counterclaim was properly

                 dismissed.” Id. ¶ 19.

¶ 15   Similarly here, it is clear from the pleadings that the plaintiff was not Dr. Sweet’s patient.

As the circuit court correctly noted, Dr. Sweet was not sought out by the plaintiff or by any other

physician caring for the plaintiff, did not report to the plaintiff, and was not involved in the

plaintiff’s care or treatment. Rather, Dr. Sweet was retained as an expert witness by Advocate,

the plaintiff’s adversary in pending litigation, and his role was limited to evaluating the nature

and extent of the plaintiff’s alleged brain injury. Although Dr. Sweet may have employed

medical techniques in examining the plaintiff, it is plain that no medical treatment was intended

                                                  -6-
No. 1-16-3313


or in fact provided. The neuropsychological exam was conducted simply as a disclosure device

in litigation and, indeed, one whose benefit inured not to the plaintiff but to the plaintiff’s

adversary. Because physicians conducting medical examinations at the request of third parties

assume a fundamentally different role from treating physicians (see Johnston v. Weil, 396 Ill.

App. 3d 781, 787 (2009)), no physician-patient relationship exists between Dr. Sweet and the

plaintiff and, therefore, Dr. Sweet owed no duty of care to the plaintiff.

¶ 16   In so holding, we decline the plaintiff’s invitation to follow case law from other

jurisdictions which recognize that a “limited physician-patient relationship” exists where a

physician performs an independent medical examination at the request of a third party. See

Ritchie v. Krasner, 221 Ariz. 288, 296 (2009); Greenberg v. Perkins, 845 P.2d 530, 531 (Colo.

1993) (a physician conducting an independent medical examination has a duty to perform the

examination in a manner that does not cause physical harm to the examinee).

¶ 17   As discussed above, the Illinois Supreme Court has clearly stated that a plaintiff cannot

maintain a medical negligence cause of action absent a direct physician-patient relationship with

the defendant unless a special relationship exists between a patient and the plaintiff. Kirk, 117

Ill. 2d at 531; Doe, 183 Ill. 2d at 279.       Indeed, our supreme court reaffirmed the “long-

established principles in Kirk and Doe” and declined to expand the scope of the physician-patient

relationship to nonpatient third parties. See Tedrick v. Community Resource Center, Inc., 235 Ill.

2d 155, 172 (2009). Given the Illinois Supreme Court’s reluctance to expand the scope of

physician-patient relationship to nonpatient third parties, we similarly decline the plaintiff’s

invitation to recognize a “limited physician-patient relationship” in this case.

¶ 18   We note that this conclusion is in accord with the majority of other courts that have

considered this issue and held that an independent medical examination performed at the behest

                                                -7-
No. 1-16-3313


of a third party does not give rise to a physician-patient relationship or to medical malpractice

liability.   See, e.g., Smith v. Radecki, 238 P.3d 111, 117 (Alaska 2010) (citing cases and

concluding that the vast majority of courts have not found a duty); Felton v. Schaeffer, 229 Cal.

App. 3d 229, 235-36 (Cal. App. 1991) (citing cases); Martinez v. Lewis, 969 P.2d 213, 219-20

(Colo. 1998) (citing cases).

¶ 19     In further support of his argument that Dr. Sweet owed him a duty of care, the plaintiff

cites to the American Medical Association’s Code of Ethics as well as journal articles authored

by Dr. Sweet in which he purportedly concedes that a psychiatrist owes a duty of care when

performing a psychological exam as a retained expert. We are not persuaded. The determination

of whether Dr. Sweet owed a duty of care to the plaintiff is a question of law, not a question of

medical ethics. Moreover, the plaintiff’s reliance on Dr. Sweet’s opinions about duty of care—

as expressed in his journal articles—transcends the bounds of his competence and intrudes on the

exclusive province of the court. See Reynolds v. Decatur Memorial Hospital, 277 Ill. App. 3d

80, 86 (1996) (“Plaintiffs may not, in the guise of offering expert medical opinion, arrogate to

themselves a judicial function and obviate a ruling on the existence of or extent of a legal duty

which might be owed by a physician to a patient.”). As a consequence, the secondary sources

cited by the plaintiff are not dispositive of this case.

¶ 20     In sum, we conclude that no physician-patient relationship exists, and thus, no duty of

care could have extended from Dr. Sweet to the plaintiff. As a consequence, the circuit court

properly dismissed count I of the amended complaint alleging medical negligence against Dr.

Sweet.

¶ 21     We next consider the plaintiff’s argument that the circuit court erred in dismissing his

breach of fiduciary duty claim as pled in count III of his amended complaint. In response, the

                                                  -8-
No. 1-16-3313


defendants maintain that the plaintiff's claim was properly dismissed because it is duplicative of

his medical negligence claim. We agree with the defendants.

¶ 22   In Neade v. Portes, 193 Ill. 2d 433, 444 (2000), our supreme court stated that the

elements of breach of fiduciary duty overlap with those of medical negligence to such an extent

that the former claim would “boil down” to the latter in any case arising out of the same

operative facts. Because the elements are closely related, the court held that, if both claims are

derived from the same operative facts and result in the same injury, the breach of fiduciary duty

claim should be dismissed as duplicative. Id. at 444-45.

¶ 23   In this case, the operative facts of both the plaintiff's medical negligence claim and his

breach of fiduciary duty claim are based exclusively upon statements made in Dr. Sweet’s

original and supplemental reports. Both claims allege that Dr. Sweet failed to correctly diagnose

the plaintiff’s brain injury and that the plaintiff was harmed because he failed to seek “treatment

and rehabilitation, which could have enhanced his quality of life.” Distilled to their essence,

both counts are based upon the same operative facts and the breach of fiduciary duty claim

alleges no facts and no injury beyond those alleged in the medical negligence claim.

Accordingly, the plaintiff's breach of fiduciary duty claim is duplicative of his medical

negligence claim and was properly dismissed by the circuit court.

¶ 24   Lastly, the plaintiff argues that the circuit court erred by dismissing count II of his

amended complaint, which alleged common law fraud.

¶ 25   Before proceeding to the merits, we note that the circuit court dismissed the plaintiff’s

amended complaint based upon its finding that Dr. Sweet owed no duty of care to the plaintiff.

While this may have been a proper basis to dismiss the medical negligence and breach of

fiduciary duty claims, it was not a proper basis to dismiss the plaintiff’s common law fraud claim

                                               -9-
No. 1-16-3313


since duty of care is not an element of the cause of action. See Connick v. Suzuki Motor Co.,

Ltd., 174 Ill. 2d 482, 496 (1996) (setting forth the five elements of common law fraud).

Nevertheless, because our review is de novo, we may affirm the circuit court’s judgment on any

basis in the record, regardless of the circuit court’s reasoning. Beacham v. Walker, 231 Ill. 2d

51, 60-61 (2008). We, therefore, address the parties’ disagreement as to whether Dr. Sweet is

immune from civil liability.

¶ 26   As a general rule, witnesses enjoy an absolute privilege from civil suit for statements

made during judicial proceedings. Ritchey v. Maksin, 71 Ill. 2d 470, 476 (1978). The purpose of

the rule is to preserve the integrity of the judicial process by encouraging full and frank

testimony. Layne v. Builders Plumbing Supply Co., 210 Ill. App. 3d 966, 969 (1991). In

Jurgensen v. Haslinger, 295 Ill. App. 3d 139, 141-42 (1998), the court explained:

                        “The doctrine of absolute privilege rests upon the idea that conduct which

                otherwise would be actionable is permitted to escape liability because the

                defendant is acting in furtherance of some interest of social importance, which is

                entitled to protection even at the expense of uncompensated harm to an injured

                party. [Citations]. Absolute privilege provides complete immunity from civil

                action, even though the statements are made with malice, because public policy

                favors the free and unhindered flow of information. [Citations]. In the absence of

                such a privilege, a witness might be reluctant to come forward to testify, or, once

                on the stand, the witness's testimony might be distorted by the fear of subsequent

                liability. [Citation].”

Not all statements, however, are encompassed by the doctrine of absolute privilege. Rather, only

statements that are “pertinent and material to the matter in controversy” are entitled to absolute

                                               - 10 -
No. 1-16-3313


privilege. Spaids v. Caterpillar, Inc., 57 Ill. 289, 291 (1870); Macie v. Clark Equipment Co., 8

Ill. App. 3d 613, 615 (1972).

¶ 27   In this case, the plaintiff contends that his claims are premised on the reports that Dr.

Sweet prepared prior to his testimony and, as a consequence, the statements were not made in a

“judicial proceeding.” He also argues, as he did before the circuit court, that the doctrine of

absolute privilege is limited to “court appointed or court mandated” experts and that Dr. Sweet

was not a court-appointed expert at the time he authored the reports. We find that none of these

arguments have merit.

¶ 28   To begin with, courts in Illinois recognize that the doctrine of absolute privilege is not

limited to what a witness may say under oath while on the witness stand. McNall v. Frus, 336

Ill. App. 3d 904, 907 (2002) (stating that “non-testimonial acts performed outside the courtroom

have been protected in Illinois”). The privilege has been extended to statements made prior to

initiation of judicial proceedings (Parrillo, Weiss & Moss v. Cashion, 181 Ill. App. 3d 920

(1989)), to out-of-court communications between attorney and client related to pending litigation

(Weiler v. Stern, 67 Ill. App. 3d 179 (1978)), and to post-litigation statements an attorney made

to a client (Golden v. Mullen, 295 Ill. App. 3d 865, 870-71 (1997)).

¶ 29   In our view, absolute privilege must extend to reports prepared by an expert witness

which form the basis of the witness’s testimony. If we held otherwise, the policies underlying

such immunity would be undermined. Indeed, an expert’s courtroom testimony is the last act in

a long, complex process of evaluation and consultation with the litigant. There is no way to

distinguish the testimony from the acts and communications on which it is based. See Kahn v.

Burman, 673 F. Supp. 210, 212 (E.D. Mich. 1987) (“Physicians’ reports are so inextricably

intertwined with medical malpractice actions that it would be illogical to hold that such reports

                                              - 11 -
No. 1-16-3313


are not ‘relevant’ to the underlying judicial proceedings.”). Unless the whole, integral enterprise

falls within the scope of immunity, the chilling effect of threatened litigation will result in the

adverse effects described above, regardless of the immunity shielding the courtroom testimony.

As a consequence, the absolute privilege of an expert witness extends not only to his or her

testimony, but also to acts and communications which occur in connection with the preparation

of that testimony. Any other rule would be unrealistically narrow, would not reflect the realities

of litigation, and would undermine the gains in forthrightness on which the rule of absolute

privilege rests.

¶ 30    The plaintiff also asserts that “[i]t is abundantly clear only court appointed or court

mandated experts in Illinois enjoy absolute immunity.” He cites Davidson v. Gurewitz, 2015 IL

App (2d) 150171, in support of his contention. Davidson, however, does not stand for such a

proposition. In fact, the court in Davidson found that the defendant, an attorney, was absolutely

immune from liability related to his services as a child representative in a child custody

proceeding. Id. ¶¶ 10, 16. Nowhere in Davidson did the court state that absolute immunity was

limited to “court appointed” or “court mandated” experts.

¶ 31    In any case, we find the decision in McNall, 336 Ill. App. 3d at 906-07, to be instructive.

In that case, the plaintiff filed a negligence action against the defendant, an expert witness, who

testified in a child custody proceeding that the plaintiff suffered from alcoholism and was a

neglectful parent. Id. at 905. On appeal, the court held that the defendant was immune from

civil liability on grounds of absolute privilege. Id. at 906-07. In so holding, the court rejected

the plaintiff’s assertion that an exception should be made for experts retained by an adverse party

pursuant to Rule 213. The court noted that the doctrine of absolute privilege is broad in scope,

has been “liberally protected” by Illinois courts, and to carve an expert-witness exception into

                                              - 12 -
No. 1-16-3313


the doctrine would require the court to “break with Illinois precedent *** [and] go beyond the

most far-reaching precedents in any jurisdiction.” Id. at 906.

¶ 32   We agree with the decision in McNall and see no reason to depart from its holding. The

fact that Dr. Sweet was retained by an adverse party, as opposed to being appointed by the court,

should not deprive him of immunity. Under either circumstance, the fact remains that Dr. Sweet

is a participant in a judicial proceeding, and it is that status on which absolute privilege rests.

See Briscoe v. LaHue, 460 U.S. 325, 334 (1983) (the purpose of granting absolute privilege to

participants in judicial proceedings is to preserve and enhance the judicial process). In this light,

it is immaterial that an expert witness is retained by a party rather than appointed by the court.

The basic policy of ensuring frank and objective testimony should prevail regardless of how the

witness comes to court. 2

¶ 33   In this case, the only wrongful conduct alleged in the plaintiff’s amended complaint arose

out of Dr. Sweet’s written reports in which he opined that the plaintiff did not suffer a brain

injury. Because the reports were prepared during the course of the plaintiff’s underlying medical

malpractice case against Advocate, and since there is no dispute that the statements contained in

the reports were pertinent and material to the underlying judicial proceeding, such statements are

absolutely privileged. We conclude, therefore, that Dr. Sweet is immune from civil suit based




       2
           The plaintiff devotes a significant portion of his brief to Dr. Sweet’s status at the time
he authored his reports. While his amended complaint plainly states that Dr. Sweet was retained
as a “controlled expert witness,” the plaintiff now maintains that Dr. Sweet was merely a
“consultant” or “independent medical examiner.” These distinctions are irrelevant. Witness
immunity exists in order to halt the chilling effect of the threat of subsequent litigation. The
threat of subsequent litigation is the same regardless of whether Dr. Sweet was appointed by the
court, retained by the plaintiff’s opponent, or whether he served as a “controlled expert,”
“independent medical examiner,” or “consultant.”

                                               - 13 -
No. 1-16-3313


upon the statements made in the written reports prepared during the judicial proceedings and the

circuit court did not err in dismissing the plaintiff’s common-law-fraud claim.

¶ 34   Having found that the circuit court did not err in dismissing the plaintiff’s medical

negligence, breach of fiduciary duty, and common law fraud claims against Dr. Sweet, we also

affirm that portion of the court’s order dismissing the same three claims against North Shore

Medical Group and North Shore University Health System, since those claims are derivative and

necessarily dependent upon the claims against Dr. Sweet. See Kirk, 117 Ill. 2d at 533.

¶ 35   Finally, the plaintiff argues that the circuit court abused its discretion when it denied him

leave to file a second amended complaint. In his proposed pleading, the plaintiff seeks to delete

the allegation that Dr. Sweet was retained as a controlled expert witness under Rule 213(f)(3).

¶ 36   A circuit court has broad discretion in determining whether to allow an amendment to a

complaint, and its ruling on the matter will not be disturbed on review absent an abuse of that

discretion. Sheffler v. Commonwealth Edison Co., 2011 IL 110166, ¶ 69. This court applies four

factors in determining whether the circuit court abused its discretion in denying a party’s motion

to amend, namely: (1) whether the proposed amendment would cure the defective pleading; (2)

whether the other parties would sustain prejudice or surprise by virtue of the proposed

amendment; (3) whether the proposed amendment is timely; and (4) whether the moving party

had previous opportunities to amend. Id. In this case, our focus is upon the first factor.

¶ 37   Here, the plaintiff's proposed amendment does not cure the defect in his pleading. In

support of their section 2-619 motion to dismiss, the defendants attached a transcript of Dr.

Sweet’s deposition testimony in which he stated that he was retained as an expert witness by

Advocate. The plaintiff’s proposed amendment seeking to remove the allegation that Dr. Sweet

was retained as a controlled expert witness cures nothing. Because the plaintiff’s proposed

                                               - 14 -
No. 1-16-3313


amendment adds no facts that would cure defects in the pleading, we cannot say that the circuit

court abused its discretion in denying the plaintiff’s motion for leave to file a second amended

complaint. See McNall, 336 Ill. App. 3d at 907-08 (circuit court did not abuse its discretion

where the proposed amendment simply restated the allegations in the original complaint).

¶ 38   For the foregoing reasons, we affirm the judgment of the circuit court which dismissed

the plaintiff’s amended complaint with prejudice and denied his motion to file a second amended

complaint.

¶ 39   Affirmed.




                                             - 15 -